Citation Nr: 1807007	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-03 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic right knee strain, status post arthroscopy with debridement and Folkerson's tibial osteotomy, right knee patellar chondromalacia and malalignment. 

2.  Entitlement to an evaluation in excess of 10 percent for acute cholecystitis, status post laparoscopic cholecystectomy.

3.  Entitlement to service connection for psoriatic arthritis. 

4.  Entitlement to service connection for a lumbar spine disability. 

5.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability. 

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include premenstrual dysphoric disorder with major depression disorder, and if so whether service connection for an acquired psychiatric disorder is warranted.  

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1989 to October 2001.  

These matters come before the Board of Veterans Appeals (BVA or Board) on appeal from two rating decisions dated in October 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the Veteran's appeal in March 2017 for the purpose of affording the Veteran a BVA hearing she had requested.  

In June 2017, the Veteran testified during a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and CaseFlow Reader. 

The issues of service connection for a psychiatric disorder and all other issues on appeal, apart from the entitlement to a total rating claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During her June 2017 BVA Travel Board hearing, the Veteran withdrew her claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.

2.  . A final September 1993 rating decision denied the Veteran's claim for service connection for psychiatric disability; although notified of the decision, the Veteran did not express intent to appeal the decision, and new and material evidence was not added within one year of that decision.

3. Additional evidence associated with the claims file since the 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a total disability evaluation based on individual unemployability due to service-connected disabilities, have been met.  
38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C F R §20.204 (2017).

2.  As evidence received since the September 2003 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for an acquired psychiatric disorder are met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Total Disability Rating

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38C.F.R §20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. §20.204. 

During the Veteran's June 2017 BVA Travel Board hearing, the Veteran's representative notified the Board that the Veteran wished to withdraw her claim of entitlement to service connection for a total rating based on unemployability.  See June 2017 BVA hearing transcript, p. 2.  Hence, with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 U.S.C. § 5108; 38 C.F.R. § 3.104 (a). The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105 (b), (c); 38 C.F.R. § 3.160 (d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim. 38 U.S.C. § 5108 (2012). "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for psychiatric disability was denied in a September 2003rating decision. The RO determined that the evidence of record failed to demonstrate that the Veteran's psychiatric disorder then diagnosed was related to service.  At the time of 2003 rating decision, the evidence of record included a VA examination report, as well as service treatment records.

The Veteran was notified of the decision and her appellate rights.  No further communication regarding the claim was received within a year. Therefore, the rating decision is final. 38 U.S.C. § 7105 (c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the 2003 rating decision includes records reflecting the Veteran's psychiatric diagnoses include anxiety disorder, nos (not otherwise specified).  

The Board finds that such evidence is new because it was not before the RO at the time of the 2003 rating decision. Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection; namely a diagnosis of anxiety disorder may be related to the anxiety noted in service.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.


ORDER

The appeal on the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is dismissed.

New and material evidence having been received, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

REMAND

The Veteran is presently service-connected for a (1) chronic right knee strain, status post arthroscopy with debridement and Folkerson's tibial osteotomy, right knee patellar chondromalacia and malalignment (right knee disability) and (2) acute cholecystitis, status post laparoscopic cholecystectomy (acute cholecystitis).  

During the June 2017 Board hearing referenced above, the Veteran testified that her service-connected chronic right knee strain and service-connected acute cholecystitis had worsened and that she was willing to attend a new VA examination to ascertain the current severity of her disabilities.  Based on the Veteran's testimony of worsening symptomatology, and the fact that her last VA examination related to the above-referenced conditions appears to have taken place in 2010, the Board finds that she should be afforded another VA examination to determine the current severity of her service-connected chronic right knee strain and acute cholecystitis disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In addition to the foregoing, the Veteran testified that she suffers from psoriatic arthritis she believes began in service.  In support of her claim, she submitted a DBQ examination report and two single page medical opinions prepared for and signed by her VA rheumatologist, Dr. F., dated in June 2013 and August 2017.  These documents establish that the Veteran has a current, post-service diagnosis of psoriatic arthritis.  The Veteran believes the  medical conditions and injuries documented in her service medical record (such as medical treatment pertaining to back pain, bilateral knee pain, and neuropathy of the hands and feet) are related to/early presentation of psoriatic arthritis that went undiagnosed until after service.  

In support of her assertions, the Veteran relies upon the medical evidence submitted by her VA rheumatologist to reflect her current diagnosis of psoriatic arthritis and a medical opinion that her arthritic condition developed while in service in 1990.  In these statements and DBQ report, Dr. F. also attributes pain the Veteran experiences in relationship to her spine, shoulders, elbows, wrists, hands/fingers, hips, knees, ankles and foot/toes with her psoriatic arthritis; and states that it is more likely than not that the Veteran's "injuries" in service were related to her then-undiagnosed psoriatic arthritis.  Based upon the foregoing, the Veteran argues that she should be service-connected for psoriatic arthritis, in addition to the conditions on appeal that she believes are manifestations of her psoriatic arthritis.  

This evidence provided from the Veteran's rheumatologist is somewhat confusing when the documents are reviewed in conjunction with one another, but is sufficient to seek a more detailed opinion.  

The Veteran's VA treating rheumatologist also should be invited to clarify why he believes the Veteran's psoriatic arthritis manifested in 1990 while she was in service; which medical conditions are considered secondary to the Veteran's psoriatic arthritis; and the bases for his medical opinions.  

The VA medical professional who examines the Veteran should also be asked to provide an opinion as to whether it is as least as likely as not that the Veteran's left knee condition either developed secondary to, or has been aggravated by, her service-connected right knee disability.  

Regarding the psychiatric disability, since the Veteran's service medical records reflect that she was diagnosed with adjustment disorder with mixed anxiety and depression in June 1998, and her post-service medical records reflect a diagnosis of anxiety disorder nos, the question has been raised as to whether the Veteran's anxiety symptomatology noted to service is as least as likely as not related to her post-service anxiety disorder.  The Board finds that the Veteran's acquired psychiatric disorder claim should be remanded for a medical opinion that addresses this issue.    

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain any relevant outstanding VA medical records from the VA Bay Pines Medical Center dated from May 2017 to the present.  

2.  The AOJ should schedule the Veteran for a VA examination to determine the current severity of her service-connected chronic right knee strain and service-connected acute cholecystitis disabilities.

3.  The AOJ should undertake the necessary action to seek an addendum statement from the Veteran's VA treating rheumatologist that (a) explains why he believes the Veteran's psoriatic arthritis manifested in 1990 while she was in service; (b) which of the medical conditions of the Veteran he considers as being secondary to the Veteran's psoriatic arthritis; and (c) the bases for his medical opinions.  The efforts in this regard should be documented

4.  The Veteran should be afforded a VA examination with an appropriately qualified examiner to address the medical questions of whether the Veteran post-service diagnosis of psoriatic arthritis is at least as likely as not related to the Veteran's service.  If, and only if, the examiner finds that the Veteran's psoriatic arthritis is related to service, the AOJ should also seek a medical opinion that addresses whether the Veteran's (1) lumbar spine condition, (2) left knee condition, (3) peripheral neuropathy of the bilateral upper extremities and (4) peripheral neuropathy of the bilateral lower extremities are as least as likely as not related to/developed secondary to her  psoriatic arthritis.    

Additionally, any VA examiner evaluating the Veteran should provide a medical opinion, if possible, as to whether it is as least as likely as not that the Veteran's left knee condition either developed secondary to, or has been aggravated by, her service-connected right knee disability.

The bases for any medical opinions obtained should be explained by those offering the opinions.  

5.  The Veteran should be afforded a VA examination with an appropriately qualified examiner to address the medical question of whether she has an acquired psychiatric disorder, to include anxiety disorder nos, that is as least as likely as not related to the Veteran's service, and the depression and anxiety noted therein, or is related to/been aggravated by a service-connected disability.  The basis for the conclusions expressed should be explained.  

6.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If any benefits sought are not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran, and her representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


